Exhibit 99.1 Exterran Holdings, Inc. Exterran Holdings and Exterran Partners Report Second Quarter 2008 Results HOUSTON, August 6, 2008 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the second quarter Exterran Holdings, Inc. Financial Results Exterran Holdings reported net income for the second quarter 2008 of $21.7 million, or $0.33 per share, including $31.8 million in pretax charges, or approximately $0.29 per share, for estimated cost overruns in the fabrication segment.Net income was $49.4 million, or $0.73 per share, for the first quarter 2008 and $26.1 million, or $0.71 per share, for the second quarter 2007. Revenue was $812.2 million for the second quarter 2008 compared to $740.1 million for the first quarter 2008 and $494.5 million for the second quarter 2007.EBITDA, as adjusted (as defined below), was $166.1 million for the second quarter 2008 compared to $211.2 million for the first quarter 2008 and $124.8 million for the second quarter 2007. The merger of Hanover Compressor Company and Universal Compression Holdings, Inc. was completed on August 20, 2007, and periods prior to the merger reflect only
